625 S.E.2d 551 (2005)
In re J.W., K.W.
No. 592A05.
Supreme Court of North Carolina.
November 30, 2005.
Peter Wood, for Mother (Artemisia W.)
Jesse Jones, for Robert Winder.
Carlene Edwards, for Jason Wiggins.
E. Marshall Woodall, Lillington, for Harnett County DSS.
The following order has been entered on the motion filed on the 21st day of November 2005 by Guardian ad Litem for Extension of Time to File Brief:
"Motion Allowed. Guardian Ad Litem shall have up to and including the 30th day of December 2005 to file and serve his/her brief with this Court. By order of the Court in conference this the 30th day of November 2005."